Order entered January 22, 2020




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01565-CR

                              EX PARTE KEVIN RAY TAYLOR

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-30431-U

                                                ORDER
       Before the Court are appellant’s January 10, 2020 motion to abate the appeal and January

13, 2020 supplemental motion to abate the appeal. Appellant seeks to abate the appeal to obtain

a complete copy of the record, to request appointment of counsel, and for permission to file a

motion for new trial to raise various issues.

       It is unclear whether this Court has jurisdiction over appellant’s article 11.072 habeas

appeal. Appellant acknowledges in his notice of appeal that he has not been notified of any

determination by the trial court on his writ application. Without a written order denying the writ

application, this Court has no jurisdiction. See Henderson v. State, 153 S.W.3d 735, 735–36

(Tex. App.—Dallas 2005, no pet.).

       By order dated December 31, 2019, the Court ordered the district clerk to prepare a

clerk’s record and file it by January 10, 2020. The Court’s order directed that the clerk’s record

was to include either (1) the trial court’s final written order adjudicating appellant’s application
for writ of habeas corpus, or (2) a written verification from the district clerk that no final order

adjudicating appellant’s application for writ of habeas corpus is in the district clerk’s possession.

The order also directed that the clerk’s record was to include copies of the indictment, judgment,

the application for writ of habeas corpus, any response from the State to the writ application, any

documents related to the writ application, the trial court’s certification of the right to appeal, and

any documents requested by the parties.

       The order provided that upon receiving the clerk’s record from the district clerk, the

Court would determine whether it has jurisdiction of this matter and either issue additional orders

regarding scheduling of this case or else dismiss the case, if appropriate.

       Because it is unclear whether this matter is ripe for appeal, we DENY appellant’s motion

and supplemental motion. Instead, we ORDER the Dallas County District Clerk to file the

clerk’s record, as described above, within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Felicia Pitre,

Dallas County District Clerk; and the Dallas County District Attorney’s office.

       We FURTHER DIRECT the Clerk to send a copy of this order, by first-class mail, to

Kevin Ray Taylor; TDCJ No. 02070100; Neal Unit, E-2-08B; 9055 Spur 591; Amarillo, Texas

79107-9696.




                                                      /s/     LANA MYERS
                                                              JUSTICE